DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 7-13, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20020097365 A1 (Yang, Kie-Hsiung et al.) in view of US 20010043304 A1 (Matsumoto, Kimikazu).



    PNG
    media_image1.png
    606
    441
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    642
    675
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    408
    725
    media_image3.png
    Greyscale

Per claims 1 and 7,  Yang teaches an electronic device, comprising: a substrate [10]; a plurality of transversal signal lines [12], disposed on the substrate; a first vertical signal line [left side signal line 24], disposed on the substrate, intersected with the transversal signal lines [see figure 6A]; a second vertical signal line, disposed on the substrate, intersected with the transversal signal lines [right side signal line 24], wherein the second vertical signal line is connected to one of the transversal signal lines [connected via the TFT 30 like Applicant’s specification]; a first shielding vertical line [401], disposed on the substrate [see figure 7], wherein an orthogonal projection of the first shielding vertical line on the substrate is located between an orthogonal projection of the first vertical signal line on the substrate and an orthogonal projection of the second vertical signal line on the substrate [see figure 6A], wherein the transversal signal lines extend along a first direction [horizontal direction], each of the first vertical signal line, the second vertical signal line and the first shielding vertical line extends along a second direction [vertical direction], and the first direction and the second direction are intersected with each other [inherent]; and a common electrode line disposed on the substrate [14] and intersecting the signal lines [see figure 6A], wherein the common electrode line is located between the adjacent two of the transversal signal lines and extends along the first direction [see figure 6A], and the first shielding vertical line electrically connects the common electrode line [see figure 7 and via 42].  
[4] includes a first line and a second line [top and bottom horizontal portions], the first line and the second line are located between two directly adjacent transversal signal lines, and each of the first line and the second line extends2Customer No.: 31561 Docket No.: 097020-US-PAApplication No.: 16/993,290along the first direction [see figure 8].  Improved viewing angle would have been an expected benefit.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine Matsumoto with Yang.   
 Per claim 8, Yang teaches the electronic device according to claim 1, wherein the first shielding vertical line and the common electrode line are directly stacked on each other [see figure 7].  
Per claim 9, Yang teaches the electronic device according to claim 1, wherein at least one insulating layer [161] and a conducting structure penetrating the at least one insulating layer [42], wherein the at least one insulating layer is disposed between the first shielding vertical line and the common electrode line [see figure 7], and the conducting structure electrically connects the first shielding vertical line and the common electrode line [see figure 7].  
Per claims 10-11, Yang teaches the electronic device according to claim 1, further comprising a plurality of pixel structures disposed on the substrate [26], wherein one of the pixel structures is located between adjacent two of the transversal signal lines [see figure 6A] and comprises a pixel electrode [26], wherein a film layer of the first shielding vertical line is located between a film layer of the common electrode line and a film layer of the pixel electrode [see Yang’s figure 7 shows the shielding field 402 lower (between) the common line 14 and pixel 26].  
Per claim 12, Yang teaches the electronic device according to claim 6, wherein the common electrode line comprises a first line [horizontal portion 14] and a second line [14A], and the first shielding vertical line is overlapped with the first line, the second line, or both the first line and the second line [see figure 6A].  
Per claim 13, Yang teaches the electronic device according to claim 1, further comprising a second shielding vertical line [402 on the left side of signal line on the left], wherein the first vertical signal line is located between the first shielding vertical line and the second shielding vertical line [see figure 6A].  
[see figure 6A].
Per claim 18, Ishii teaches the electronic device according to claim 1, further comprising: a plurality of pixel structures disposed on the substrate, wherein one of the pixel structures comprises a pixel electrode, wherein the orthogonal projection of the first shielding vertical line on the substrate is outside an orthogonal projection of the pixel electrode on the substrate [see figure 6A].  
Per claim 19, Yang teaches the electronic device according to claim 1, further comprising a plurality of pixel structures [26] and a third vertical signal line [adjacent pixel signal line, though not shown, or the shielding lines 401,402], wherein the pixel structures are arranged on the substrate in an array [inherent], the second vertical signal line is located between the third vertical signal line and the first vertical signal line [using the adjacent pixel column data lines and shielding lines], and the first vertical signal line, the second vertical signal line, and the third vertical signal line are located between two adjacent rows of the pixel structures [adjacent does not mean directly adjacent].
Per claim 20, Yang teaches the electronic device according to claim 19, further comprising a second shielding vertical line disposed on the substrate [402], wherein an orthogonal projection of the second shielding vertical line on the substrate is located between the orthogonal projection of the second vertical signal line on the substrate and an orthogonal projection of the third vertical signal line on the substrate [adjacent pixel signal line].
Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20020097365 A1 (Yang, Kie-Hsiung et al.) in view of US 20010043304 A1 (Matsumoto, Kimikazu) as applied to claim 1, 7-13, and 17-21 above, and further in view of US 20080192159 A1 (ISHII; Tatsuya).   

    PNG
    media_image4.png
    564
    498
    media_image4.png
    Greyscale

Per claims 2 and 3, Yang teaches the electronic device according to claim 1 further comprising a plurality of pixel structures disposed on the substrate, wherein one of the pixel structures is surrounded by adjacent two of the transversal signal lines and the second vertical signal line and comprises a pixel electrode [26].  Yang lacks, but Ishii teaches, the pixel electrode overlapping with the first vertical signal line or the second vertical signal line in a direction perpendicular to the substrate [see Ishii’s figure 4, pixel electrode] and wherein the pixel electrode is overlapped with the first shielding vertical line [see Ishii’s figure 4, planar pixel].  Furthermore, overlapping the pixel electrode with a shielding layer was common knowledge for improving contrast. Overlapping the pixel electrodes with the scan and signal lines would have improved aperture ratio and brightness.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine Ishii with Yang.   
Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20020097365 A1 (Yang, Kie-Hsiung et al.) in view of US 20010043304 A1 (Matsumoto, Kimikazu) as applied to claim 1, 7-13, and 17-21 above, and further in view of US 20080192159 A1 (ISHII; Tatsuya), as applied to claims 2-3 above, and further in view of US 20190129265 A1 (SIM; Jun Bo et al.) 

    PNG
    media_image5.png
    314
    437
    media_image5.png
    Greyscale
 

    PNG
    media_image6.png
    349
    451
    media_image6.png
    Greyscale

Per claim 4, Yang in view of Ishii teaches the electronic device according to claim 2. Yang lacks the pixel electrode traversing the second vertical signal line, the pixel electrode has a central trunk portion, and the second vertical signal line is overlapped with the central trunk portion, the [horizontal trunk portion], and the second vertical signal line is overlapped with the central trunk portion [at the edges of the trunk portion, the electrode would overlap with the first and second signal lines].  Improved viewing angle would have been and expected benefit.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the pixel structure of Sim with Yang et al. 
Claims 5 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20020097365 A1 (Yang, Kie-Hsiung et al.) in view of US 20010043304 A1 (Matsumoto, Kimikazu) as applied to claim 1, 7-13, and 17-21 above.
Per claim 5, Yang teaches the electronic device according to claim 1.  Yang lacks the first shielding vertical line being a transparent wire.  However, common knowledge teaches using a visible light transparent electrode and a UV shielding layer.  The light visible transparent portion would have improved aperture ratio and the UV shielding layer would protect the TFT.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art.  
Per claim 16, Yang teaches the electronic device according to claim 1.  Yang lacks a shielding electrode, connected to the first shielding vertical line.  However, common knowledge teaches connecting additional shielding electrodes.  Improved contrast would have been an expected benefit.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art.  
Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20020097365 A1 (Yang, Kie-Hsiung et al.) in view of US 20010043304 A1 (Matsumoto, Kimikazu) as applied to claim 1, 7-13, and 17-21 above, and further in view of US 5745195 A (Zhang; Hongyong).


    PNG
    media_image7.png
    462
    495
    media_image7.png
    Greyscale


Per claims 14-15, Yang teaches the electronic device according to claim 13.  Yang lacks but Zhang teaches a third vertical signal line [115], wherein the third vertical signal line is located between the first vertical signal line and the second shielding vertical line [see the Zhang’s vertical portion of the shielding layer 118 and the right side], and a fourth vertical signal line [Yang’s adjacent pixel signal line], wherein orthogonal projections of the first vertical signal line and the third vertical signal line on the substrate are located between the orthogonal projection of the second vertical signal line on the substrate and an orthogonal projection of the fourth vertical signal line on the substrate [see figure 3, the third and fourth vertical lines would be the next columns over from the second shielding vertical layer].  Adding storage capacitor line was well known for improving resolution.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine Zhang with Yang.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5 and 7-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A DUDEK whose telephone number is (571)272-2290.  The examiner can normally be reached on Monday-Thursday 6:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/JAMES A DUDEK/Primary Examiner, Art Unit 2871